i          i       i                                                                            i        i       i




                                    MEMORANDUM OPINION



                                             No. 04-08-00644-CV

                       IN RE CAROL WALKER AS INDEPENDENT
               ADMINISTRATRIX WITH WILL ANNEXED, OF THE ESTATE OF
                         GERTRUDE C. JOHNSTON, DECEASED

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:         Catherine Stone, Justice
                 Karen Angelini, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: December 17, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 22, 2008, relator filed a petition for a writ of mandamus. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for a writ of mandamus is DENIED. See TEX . R. APP . P. 52.8(a).

                                                              PER CURIAM




           1
         … This proceeding arises out of Cause No. 2005-PC-1744, styled Carol Walker as Administratrix of the Estate
of Gertrude C. Johnston With Will Annexed, pending in Probate Court No. 1, Bexar County, Texas, the Honorable Polly
Jackson Spencer presiding.